IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs August 3, 2004

                    STATE OF TENNESSEE v. WAYNE BOSTIC

                Direct Appeal from the Circuit Court for Lauderdale County
                         No. 7429 Jon Kerry Blackwood, Judge



                  No. W2003-03082-CCA-R3-CD - Filed September 24, 2004


Following a jury trial, Defendant, Wayne Bostic, was convicted of one count of delivery of cocaine,
a Schedule II controlled substance. The trial court sentenced Defendant to five years confinement
as a Range I, standard offender. Defendant does not appeal his sentence. Defendant does, however,
appeal the sufficiency of the convicting evidence. Following a review of the record, we affirm the
trial court’s judgment.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
NORMA MCGEE OGLE, J., joined.

Clifford K. McGown, Jr., Waverly, Tennessee, (on appeal) and Gary F. Antrican, District Public
Defender; and Julie K. Pillow, Assistant District Public Defender, (at trial) for the appellant, Wayne
Bostic.

Paul G. Summers, Attorney General and Reporter; Helena Walton Yarbrough, Assistant Attorney
General; Elizabeth T. Rice, District Attorney General; and Tracey Anne Brewer, Assistant District
Attorney General, for the appellee, the State of Tennessee.

                                             OPINION

        On January 9, 2003, Donald Wallace, an undercover agent with the Lauderdale County
Sheriff’s Department, was equipped with an audio/video transmitter. He then drove to Airport Street
in Halls, Tennessee, to attempt to purchase drugs. Officer Wallace said that a young man first
approached him and asked Officer Wallace if he wanted to buy some crack cocaine. When Officer
Wallace said that he did, the young man directed Officer Wallace to a second individual who told
him to pull over to the curb. A third individual was standing in the yard of a house across the street.
This individual crossed the street and handed Officer Wallace some crack cocaine in exchange for
fifty dollars. At trial, Officer Wallace identified Defendant as the man who handed him the cocaine.
Officer Wallace said that he did not identify the other two individuals.
         Officer Wallace drove around the corner where Officer John Thompson was waiting and
delivered the cocaine to him. Officer Thompson said that he recognized Defendant’s face when he
first reviewed the videotape of the sale, but it took him a few days to discover Defendant’s name.

       Mark Dunlap, a forensic scientist with the Tennessee Bureau of Investigation, testified that
the substance purchased by Officer Wallace from Defendant was cocaine and weighed 0.2 grams.

       Defendant testified that he was not the man in the videotape and did not recognize any of the
individuals on the tape. Although he could not remember where he was on January 9, 2003,
Defendant said that he usually worked at his sister’s restaurant during the day. Defendant said that
he never wore a baseball cap like the man in the videotape wore.

         Defendant argues that this evidence is insufficient to prove that he was the perpetrator of the
offense beyond a reasonable doubt. When a defendant challenges the sufficiency of the convicting
evidence, we must review the evidence in the light most favorable to the prosecution in determining
whether a rational trier of fact could have found all the essential elements of the crime beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560
(1979). Once a jury finds a defendant guilty, his or her presumption of innocence is removed and
replaced with a presumption of guilt. State v. Black, 815 S.W.2d 166, 175 (Tenn. 1991). The
defendant has the burden of overcoming this presumption, and the State is entitled to the strongest
legitimate view of the evidence along with all reasonable inferences which may be drawn from that
evidence. Id.; State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The jury is presumed to have
resolved all conflicts and drawn any reasonable inferences in favor of the State. State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Questions concerning the credibility of witnesses, the weight
and value to be given the evidence, and all factual issues raised by the evidence are resolved by the
trier of fact and not this court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

         As relevant here, it is an offense for a person to knowingly deliver a controlled substance.
Tenn. Code Ann. § 39-17-417(a)(2). The delivery of less than 0.5 grams of cocaine, a Schedule II
controlled substance, is a Class C felony. Id. -417(c)(2)(A). Of course, the identity of the perpetrator
is an essential element of any crime. See State v. Thompson, 519 S.W.2d 789, 793 (Tenn. 1975).
Officer Thompson said that he was familiar with Defendant’s face when he first reviewed the
videotape of the sales transaction. He later established Defendant’s name by matching the man on
the videotape with a photograph of Defendant. Although Defendant was not wearing a baseball cap
in this photograph, Officer Thompson testified that the facial structures and hair of the man on the
videotape was the same as that portrayed in Defendant’s photograph. Officer Thompson testified
that he had no doubt that Defendant was the one who delivered the cocaine to Officer Wallace.
Furthermore, Officer Wallace identified Defendant at trial as the man who sold the cocaine.

       Issues of credibility and identity are questions reserved for the jury. The jury had the
opportunity to view the videotape of the sale and assess the credibility of both the State’s witnesses
and Defendant at trial. The jury, by its verdict, obviously accredited the testimony of the State’s


                                                  -2-
witness as was their prerogative. See State v. Summerall, 926 S.W.2d 272, 275 (Tenn. Crim. App.
1995). In our view, the evidence was sufficient for a rational trier of fact to have found beyond a
reasonable doubt that Defendant was the individual who delivered the crack cocaine to Officer
Wallace. Defendant is not entitled to relief on this issue.

                                        CONCLUSION

       The judgment of the trial court is affirmed

                                                      ___________________________________
                                                      THOMAS T. WOODALL, JUDGE




                                                -3-